THEATTORNEYGENERAL
                              OF    TEXAS




                            November    25, 1974


The Honorable Thomas W. Brown                  Opinion No. H-    457
Director
Texas Board of Private Investigators           Re:   Effect of inclusion of
and Private Security Agencies                        “under armed guard” in
959 Reinli Street, Suite 201                         the definition of “Courier
Austin. Texas 78751                                  Service” in Article 4413
                                                     (29bb).   V. T. C. S.
Dear Mr.   Brown:

    You have requested our opinion concerning the construction of Article         4413
(29bb). V. T.C.S.,  in light of Attorney General Opinion H- 185 (1973).

     Article 4413(29bb), V. T. C. S., is the Private Investigators    and Private
Security Agencies Act.     Section 13(a) of this Act requires a  license  of those
who “engage in the business of, or perform any service as . . . [a] private
patrol operator. ” Section 2(2) defines a “private patrol security       operator”
as “any person who furnishes or agrees to furnish a . . . courier service
. . . ” Section 2(6) as amended by Acts 1973, 63rd Leg.,       ch.130, p.280,
defines “courier   service” as “any person or company that transports or
offers to transport under armed guard . . . documents, papers, [etc.].”
(Emphasis added)

     We held in Attorney General Opinion H-185 (1973). that sections 46.02,
46.03, V.T.P.C.,     prohibit a civilian not engaged in travel or lawful
sporting activity from carrying a handgun except on his own premises or
premises under his control, and that this prohibition applies to “special
police officers. ‘I

    Your present question asks what the Legislature’s     intent was in adding
the words “under armed guard”    to the definition of “courier   service” since
the operator of such a servi,ce may not legally carry a handgun except while
on premises under his control.


                                          p. 2102
The Honorable     Thomas   W. Brown,    page 2   (H-457)




     The legislative    intent is simply that a license is to be required of a
service  which transports documents, papers, etc., only when it does so
“under armed guard. ” The meaning of the phrase “under armed guard”
is not restricted     to the carrying of hand guns. Article 10 (1), V. T.C.S.,
provides that the “ordinary       signification shall be applied to words . . . ”
In Texas the words “arms” or “armed” have been construed to mean a
deadly weapon.       See, Lahue v. State, 101S. W. 1008 (Tex. Crim. App. 1907);
 Texas Penal Code 1925, art. 347.

    Section 1.07 (11) of the new Penal Code provides:

             ‘Deadly   weapon’ means:

              (A,) a firearm or anything manifestly designed, made,
          or adapted for the purpose of inflicting death or serious
          bodily injury: or
               (B) anything that in the manner of its use or intended
          use is capable of causing death or serious bodily injury.

    It is therefore our opinion that the 1973 amendment to Article  4413
(29bb). section 2(6) was intended to except from the licensing requirement
those services which transport documents, papers, etc., without the use
of a deadly weapon as broadly defined in Article 1.07(11), V. T. P. C.

                              SUMMARY

              Article 4413 (29bb) requires a license for those
          services which transport documents, papers, etc.,
          “under armed guard, ” that is, with the use of a
          deadly weapon.     An unarmed courier is not required
          to obtain a license.

                                         Very truly yours,




                                         JOHN L. HILL
                                         Attorney General    of Texas


                                         p. 2103
-_    ’


 ._




          The Honorable   Thomas   W. Brown,   page 3     (H-457)




                OVED:




          Opinion Committee




                                                p. 2104